Citation Nr: 1431971	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  06-35 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a disability of the right foot, to include hallux valgus, metatarsalgia, malunion of the metatarsal osteotomies, forefoot equinus, arthritis, peroneal brevis tear, and hammertoes.
 
2. Entitlement to service connection for a disability of the left foot, to include  hallux valgus, metatarsalgia, malunion of the metatarsal osteotomies, forefoot equinus, arthritis, peroneal brevis tear, and hammertoes. 

3. Entitlement to service connection for loss of memory and concentration, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to November 1974. The Veteran was awarded two Purple Hearts for wounds sustained in action while serving a tour of duty in Vietnam, and has also been awarded a number of other citations for his honorable service, including the Combat Infantryman Badge. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for disabilities of the bilateral feet. 

The Veteran testified at a December 2008 Board hearing before the undersigned. A transcript of the hearing has been associated with the claims file. 

The Board remanded the bilateral foot disability claims in October 2010. In an April 2012 decision, the Board denied the claims. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In September 2013, the Court issued a Memorandum Decision vacating the Board's April 2012 decision and remanding the claims to the Board for proceedings consistent with the Court's decision. 

In February 2012, the RO denied the claims of entitlement to service connection for hypertension, loss of memory and concentration, and obstructive sleep apnea, each to include as secondary to service-connected PTSD. The Veteran filed a Notice of Disagreement (NOD) as to those issues in September 2012, electing review of such issues by a Decision Review Officer (DRO) and requesting an informal hearing. In December 2012, the Veteran submitted a statement indicating his desire to withdraw his appeal as to the issue of entitlement to service connection for hypertension. It appears that there was some confusion regarding correspondence not associated with the claims file. However, it remains that the Veteran submitted a September 2012 NOD, and it appears that he only withdrew such as to his hypertension claim. Thus, the RO should issue, and has not yet the opportunity, a Statement of the Case (SOC) as to the remaining issues subject to the September 2012 NOD. Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for loss of memory and concentration and obstructive sleep apnea, each to include as secondary to service-connected PTSD, addressed in the REMAND portion of the decision below are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has residuals of an in-service right foot injury to include hallux valgus, metatarsalgia, malunion of the metatarsal osteotomies, forefoot equinus, arthritis, peroneal brevis tear, and hammertoes.

2. The Veteran has residuals of an in-service left foot injury to include hallux valgus, metatarsalgia, malunion of the metatarsal osteotomies, forefoot equinus, arthritis, peroneal brevis tear, and hammertoes.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right foot disability, to include bilateral hallux valgus, metatarsalgia, malunion of the metatarsal osteotomies, forefoot equinus, arthritis, peroneal brevis tear, and hammertoes, have been met. 38 U.S.C.A. §§ 1101, 1131, 1133, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2. The criteria for service connection for a left foot disability, to include hallux valgus, metatarsalgia, malunion of the metatarsal osteotomies, forefoot equinus, arthritis, peroneal brevis tear, and hammertoes, have been met. 38 U.S.C.A.           §§ 1101, 1131, 1133, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied, including discussion of whether the December 2008 Board hearing was conducted in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R.            § 3.103(c)(2) (2013), is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a). Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology. Continuity of symptomatology may be established if a claimant can demonstrate: (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007). Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology

The U.S. Court of Appeals for the Federal Circuit has recently held that for purposes of 3.303(b), where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309(a). Therefore, any arthritis can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b). In addition, arthritis may be presumed to have been incurred in service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309. 

When an injury is incurred in combat, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389, 393 (Fed.Cir.1996). 

A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Over the course of the appeal, the Veteran's bilateral foot disabilities have been diagnosed as, or include, hallux valgus, metatarsalgia, malunion of the metatarsal osteotomies, forefoot equinus, arthritis, peroneal brevis tear, and hammertoes. At the time of the Veteran's August 1983 original claim, he asserted that he began developing such several years after entering service. Also, during his December 2008 Board hearing, the Veteran asserted that he treated his bilateral foot disabilities continuously from the time of separation from service to the present. 

The Veteran argues that in November 1966, during his service in Vietnam, he was travelling in an armored personnel carrier (APC) which hit a land mine or explosive device. According to the Veteran, the force of the explosion injured his feet and ankles. The Board here notes that service connection has been established for bilateral ankle disabilities. The Veteran states that he was treated in an Army field hospital and placed on crutches for several weeks. His contention, as asserted in written statements and during his December 2008 Board hearing, is that his current disabilities of the feet were caused by this injury. 

The evidence of record clearly establishes that the Veteran was injured in a land mine explosion and was awarded the Purple Heart for this injury. Specifically, an after action report for the 1st Battalion, 5th Infantry, shows that on November 25, 1966, an APC hit a land mine and extensive damage was done to the vehicle. There were three service members who were wounded in action (WIA) as a result and evacuated. The Veteran's service personnel records show that he served in this battalion in 1966, and that he had sustained a "bomb concussion" on November 25, 1966, the day that the APC hit a landmine. A May 1969 report of medical history also reflects that the Veteran sustained a "mine concussion" in 1966. Moreover, the Veteran has submitted several letters from service members who served with the Veteran at this time and either witnessed the event first hand or at least heard about it at the time. These letters further confirm that the Veteran was injured in this explosion. Finally, an official certificate reflects that the Veteran was awarded the Purple Heart for injuries sustained in action on November 25, 1966. Thus, there is no doubt that the Veteran was injured in a land mine explosion. The Board also notes that the Veteran was also awarded the Purple Heart for shrapnel wounds sustained in the legs on April 4, 1966, and that a general history of combat service is shown by the award of the Combat Infantry Badge. See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000); see also Manual of Military Decorations and Awards (Department of Defense, September 1996).

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of bilateral foot injuries. A September 1974 X-ray examination of the Veteran's left os calcis was normal. At the time of his service separation examination in September 1974, he reported a history of foot trouble, and the examiner noted no current problems. The Board is aware that a July 2011 Formal Finding of Unavailability indicates that some of the Veteran's service treatment records, specifically including those dated from 1964 to 1970 and those reflecting hospitalization at a cited Army field hospital, are unavailable. 

The Veteran's first VA examination, dated in March 1975, soon after his November 1974 separation from service, and conducted in the course of adjudicating unrelated claims; is silent for complaint or diagnosis of bilateral foot disabilities. However, during his December 2008 Board hearing, the Veteran explained that he asked the examiner not to discuss his bilateral foot symptoms, as he was focused on his right shoulder pain and obtaining disability benefits for such. 

A VA examiner, in October 2004, noted that there was no evidence of an in-service injury to the bilateral feet and concluded that he could not comment upon the etiology of the Veteran's bilateral foot disabilities. A VA examiner, in January 2007, noted that there was no direct injury to the feet during service and offered a negative etiological opinion. 

In a September 2011 statement, the chief of the podiatry section of the VA Medical Center (VAMC) in Miami, Florida, asserted that the Veteran was suffering from severe structural foot deformities that have been present throughout his military career. 

In an October 2011 statement, one of the Veteran's VA podiatrists noted the Veteran's assertion that he had hallux valgus and hammertoes present and aggravated during service. The podiatrist himself asserted that it was more likely than not that the Veteran had hallux valgus and hammertoes and his service aggravated the condition. He reasoned that he had reviewed results of X-ray examination dated 25 years prior and such revealed very high intermetatarsal angles and severe hallux valgus deformity with hammertoes. In a February 2014 statement, the same podiatrist asserted that the Veteran was well-known to his service, and that he had foot problems for many years. He asserted that the Veteran suffered an unfortunate injury while service in Vietnam and it is more likely than not that all of his subsequent foot pathologies and disabilities are related to this event. He further opined that the Veteran's service aggravated the condition.

The Board notes that while the Veteran has been diagnosed with hallux valgus, there is not sufficient evidence as to whether such is acquired or congenital. The examiner, in January 2007, noted that such was congenital; however, the examiner did not discuss such or provide a rationale. It is clear that the examiners who offered the positive etiological opinions detailed above either believe the Veteran's hallux valgus to have been incurred in or aggravated by service. Further consideration as to whether the Veteran's acquired hallux valgus was incurred in service, or whether his congenital hallux valgus was aggravated by service is thus not required.  

The Board has considered the provisions of 38 U.S.C.A. § 1154(b) for combat veterans where claimed in-service injuries are not recorded, as well as the fact that some of the Veteran's service treatment records are unavailable, the Veteran's explanation that he did not want his bilateral foot symptoms recorded on VA examination in March 1975, his Augsut 1993 claim that his bilateral foot disabilities began several years after he entered service, the fact that the VA examiner in October 2004 did not offer an etiological opinion at all and the VA examiner in January 2007 offered an insufficient etiological opinion, failing to consider the Veteran's lay assertions of an in-service bilateral foot injury, and the positive opinions submitted on his behalf by VA treating professions. 

Further, and significantly, the Board has considered the provisions of 38 C.F.R.       § 3.303(b) for continuity of symptomatology for certain chronic diseases, including arthritis, with which the Veteran has been diagnosed. The Veteran provides a competent and credible account of symptomatology of the bilateral feet, including in-service trauma and continuous symptoms since separation. Layno, 6 Vet. App. 465, at 470. His account in this regard has been generally consistent, including his sworn December 2008 Board testimony wherein he explained prior inconsistencies. There is no basis upon which to find the Veteran not credible. Therefore, the second and third elements of service connection are met by demonstrating a continuity of symptomatology. Walker, 708 F.3d 1331, 1337-39.

Based on the forgoing and resolving all doubt in favor of the Veteran, as is required by law, the Board finds that service connection for right and left foot disabilities, to include hallux valgus, metatarsalgia, malunion of the metatarsal osteotomies, forefoot equinus, arthritis, peroneal brevis tear, and hammertoes, is warranted. 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a disability of the right foot, to include hallux valgus, metatarsalgia, malunion of the metatarsal osteotomies, forefoot equinus, arthritis, peroneal brevis tear, and hammertoes, is granted, subject to the laws and regulations governing monetary awards.

Service connection for a disability of the left foot, to include hallux valgus, metatarsalgia, malunion of the metatarsal osteotomies, forefoot equinus, arthritis, peroneal brevis tear, and hammertoes, is granted, subject to the laws and regulations governing monetary awards.

REMAND

As discussed in the Introduction, the Veteran has submitted a timely NOD to initiate an appeal of the issues of entitlement to service connection for loss of memory and concentration and obstructive sleep apnea, each to include as secondary to service-connected PTSD. He has not been provided an SOC concerning these claims, and on remand, the AOJ should provide him such. Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a SOC with respect to the issues of entitlement to service connection for loss of memory and concentration and obstructive sleep apnea, each to include as secondary to service-connected PTSD. Advise the Veteran and his attorney of the need to file a substantive appeal following the issuance of the SOC if the Veteran wishes to complete an appeal as to these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


